Citation Nr: 0112955	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-17 451  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of zero percent for 
service-connected cervical cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her representative


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from March 1988 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran perfected an appeal as to the issue of cervical 
cysts to the Board in March 2001.  This is the only issue 
currently before the Board.


FINDING OF FACT

The veteran's cervical condition does not require continuous 
treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected cervical cysts has not met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.116 
Diagnostic Code 7612 (2000); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In support of her claim for an increased rating for her 
service-connected cervical cysts, the veteran submitted 
personal medical records in October 1997.  The medical 
records show that the veteran was diagnosed with cervical 
lesions in April 1995.  Infection cultures were done at that 
time and the results were negative.  The veteran stated that 
she was not experiencing any pain.  Results of a pelvic 
sonogram in January 1997 were normal.

In September 2000, the veteran testified at a personal 
hearing.  She stated that she has been on a regular treatment 
plan with a private physician, Dr. Ehmer, since 1994.  She 
stated that she was not currently on any medication. The 
veteran reported that she was currently experiencing vaginal 
bleeding during intercourse, heavy lifting, pushing and 
pulling or if she raised her voice or wore clothing that fit 
tightly to her abdominal area.  She reported irregular 
menstrual cycles and pain during bowel movements.  She 
testified that she underwent surgery in 1998 to remove 
cervical cysts, although she was not sure if the cysts were 
removed.  The veteran stated that the surgeon told her that 
he "went in and cleaned everything out."  She stated that 
at the time of the personal hearing she was not aware of any 
particular surgery in which cervical cysts were removed.  She 
also stated that she was not receiving any treatment 
specifically for cervical cysts.  

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in May 2000 as well as a supplemental statement of 
the case in September 2000, both of which informed her of the 
evidence necessary to substantiate her claim and provided her 
with an opportunity to submit additional evidence.  The 
veteran's private medical records were considered in 
ascertaining her entitlement to her claim.  

The veteran claimed during her personal hearing that she was 
having "a lot of female problems" and that her service-
connected cervical condition was "tied in with" all of her 
other complaints.  The record does not reflect that the 
veteran possesses a recognized degree of medical knowledge 
that would render her opinion on medical diagnoses or 
causation competent.  Although she is competent to testify as 
to her in-service and current symptoms, as a lay person, she 
would not be competent to diagnose her current cervix 
condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(where the issue involves questions of medical diagnosis or 
an opinion as to medical causation, competent medical 
evidence is required).  

The Court has, however, held that the veteran must come 
forward with at least some evidence that there has in fact 
been a material change in his or her disability when that 
veteran seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not evidence of 
a material change in that disability and is insufficient to 
trigger the agency's responsibility to request a 
reexamination.  Glover v. West, 185 F.3d 1328 (Fed. Cir 
1999).  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to her claim.  Thus, the Board finds that VA's duty 
to provide her with notice and assist her with the 
development of her claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Pertinent Criteria

Cervical cysts are rated under 38 C.F.R. § 4.116a, Diagnostic 
Code 7612 for disease or injury of the cervix.  With respect 
to the current rating criteria effective on and after May 22, 
1995, disease or injury of the cervix is evaluated based upon 
the necessity of, or lack of requirement for, continuous 
treatment.  Specifically, a disease or injury of the cervix 
which does not require continuous treatment warrants a 
noncompensable disability rating.  Symptoms of a disease or 
injury of the cervix which require continuous treatment will 
result in the assignment of a 10 percent evaluation.  A 30 
percent rating is warranted for symptoms of a disease or 
injury of the cervix which are not controlled by continuous 
treatment.  38 C.F.R. § 4.116, Diagnostic Code 7612 (2000).

Analysis

In this case, the veteran testified in her September 2000 
personal hearing that she was not currently on any 
medication, nor was she receiving any treatment specifically 
for cervical cysts.  Based upon the competent medical 
evidence, it appears that the veteran was last diagnosed with 
cervical cysts in April 1995.  Although the veteran reported 
that she underwent surgery in 1998 to remove cervical cysts, 
she was uncertain of whether in fact any cysts were removed.  
The veteran stated that the surgeon merely told her that he 
"went in and cleaned everything out."  Additionally, she 
stated that she was not aware of any particular surgery in 
which cervical cysts were removed. 

The veteran reported at her personal hearing that she was 
experiencing vaginal bleeding during intercourse, heavy 
lifting, pushing and pulling or if she raised her voice or 
wore clothing that fit tightly to her abdominal area.  She 
also reported irregular menstrual cycles and pain during 
bowel movements.  However, the veteran has not submitted any 
competent medical evidence that relates her current symptoms 
to cervical cysts.  In fact, as stated supra, cervical cysts 
were last diagnosed in April 1995, and there is no medical 
evidence to support a finding that there has been a 
recurrence.  Rather, the record, which is adequate for 
evaluation purposes, reflected that a detailed examination 
was conducted in July 1996.  38 C.F.R. § 3.326 (2000).  That 
examination disclosed that the cervix was within normal 
limits and lesions were not identified.  In May 1998, testing 
disclosed normal cellular morphology.  When examined by VA in 
1998, the cervix was clear.  There is no objective evidence 
that cysts are currently active or that she takes medication 
for the cysts.  Thus, applying the rating criteria applicable 
to Diagnostic Code 7612, the veteran is not entitled to a 
compensable evaluation for her service-connected cervical 
cysts. 

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran currently suffers from 
cervical cysts thus there can be no interference with her 
employment or that she requires frequent periods of 
hospitalization.  The record reflects that the veteran has 
sought treatment for complaints of pain.  However, the 
percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

What the veteran has not shown in this case is that she 
currently suffers from cervical cysts, thus she can not be 
said to suffer from an unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate. 
Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to a compensable evaluation for service-connected 
cervical cysts is denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals



 


